UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7433


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE EDWARD CYRUS, a/k/a CC, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:99-cr-00221-CMC-1)


Submitted:   October 22, 2012             Decided:   November 6, 2012


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Edward Cyrus, Appellant Pro Se.    William E. Day, II,
Assistant United States Attorney, Florence, South Carolina;
Mark C. Moore, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clarence    Edward   Cyrus   appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.           We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.             United

States v. Cyrus, No. 4:99-cr-00221-CMC-1 (D.S.C. filed June 29,

2012, and filed July 2, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                   2